Citation Nr: 1822187	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 12, 2013, for the award of Dependency and Indemnity Compensation (DIC) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  He died in July 2010.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In the November 2013 notice of disagreement, the then representative raised a claim for revision of the September 2013 rating decision on the basis of clear and unmistakable error (CUE).  As the rating decision at issue was appealed to the Board, and in fact is the action from which this appeal originates, his assertion of CUE is not actionable.  As the representative surely realizes, when the Board issues a decision on this appeal, that decision will directly subsume the rating action at issue, and will constitute the Secretary's final decision on the matter.  Thus, the September 2013 rating decision is not subject to collateral attack on the basis of CUE, though the Board's decision may be so collaterally attacked.  

In August 2016, the Appellant testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file. 

This case is being remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, further development action is required prior to adjudication of the appeal.

The record reflects that the RO made several request from the Social Security Administration to obtain any copies of the appellant's claim for SSA death benefits.  Specifically, the SSA was requested to provide any VA Form 21-4182 from the appellant on file with that agency, as this is a joint form developed by VA and SSA which would constitute a claim for DIC benefits, if it was filed prior to the currently recognized date of claim in this case.  (The appellant submitted such a form in March 2015, but it was clearly prepared in 2015, and was not a form filed prior to September 2013.)

The record reflects that the SSA responded several times with records that were not responsive to the RO's request.  The most recent development memorandum by the RO acknowledged, this, and indicated that a further attempt to obtain the claims form would be made.  It is unclear if such a further request has been made.

Given the uncertainty around whether the RO made another attempt to obtain from the SSA the claims form, and as, in any event, the record does not currently establish that further attempts to obtain the referenced claim form from the SSA would be futile, the Board finds that another attempt to obtain the above record should be made.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should contact the SSA and request that the SSA provide a copy of any claims form(s) submitted by the appellant with that agency in 2010, 2011, 2012, or 2013.  In any event, the SSA should be requested to provide any VA Form 21-4182 from the appellant in that agency's possession.  If the SSA's response does not include any claims forms or any VA Forms 21-4182, the AOJ should request that the SSA affirmatively indicate whether such forms are not on file with the SSA.

2. Thereafter, readjudicate the claim on appeal. If the benefit sought is not granted to the fullest extent, the appellant and her representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claim should be returned to the Board as warranted.

No action is required of the appellant unless she is notified by VA.  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment. The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


